By the Court, Bronson, Ch. J.
As the constable had no authority or direction from the defendant to take the cow, except the military warrant for the collection of fines, the warrant itself should have been produced, as the best evidence. It makes no difference that the fact that the warrant was the only authority did not come out until the cross-examination. When the fact was once out the defendant had a right to insist that the writing should be produced to speak for itself, instead of leaving it to the witness to give its contents, or interpret its meaning. This is not like the case of Simpson v. Watrus, (3 Hill, 619,) on which the plaintiff relies. There the plaintiff showed that the defendant gave verbal directions to take the property; and was not obliged to resort to the execution to make out a taking by the defendant’s orders. Here, the defendant gave no verbal directions; there is nothing but the warrant; and that, as the best evidence of what the defendant did, should have been produced. The error of the justice has been corrected by the common pleas.
Judgment affirmed.